 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID TILLMAN,                                    Case No. 1:18-cv-01171-DAD-HBK
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF'S MOTION
                                                        TO REMOVE DEFAULT JUDGMENT,
13           v.                                         Construed as Motion for Extension of Time
14    KOKOR, M.D.,                                      (Doc. No. 34)
15                       Defendant.
16

17          Before the Court is Plaintiff’s pleading labeled “motion to remove default judgment” filed

18   December 22, 2020. (Doc. No. 34). Plaintiff, having failed to timely respond to Defendant’s

19   summary judgment motion, asks the Court to set aside the default judgment. (Id.). Plaintiff

20   explains that his previous pleading opposing Defendant’s summary judgment motion and filed on

21   October 6, 2020 was delayed due to his contracting COVID-19 and being quarantined. (Id. at 3-

22   4). The Court liberally construes Plaintiff’s pro se motion as seeking an extension of time to

23   respond to Defendant’s summary judgment motion filed on March 3, 2020. (Doc. No. 28).

24          At the outset, no default judgment has been entered against Plaintiff. (See docket).

25   Plaintiff admittedly did not timely oppose Defendant’s summary judgment motion. However,

26   Plaintiff did belatedly file a statement of disputed material facts and stated he “objects to any and

27   every aspect” of Defendant’s summary judgment on October 6, 2020. (Doc. No. 30). Defendant

28   construed the motion as Plaintiff’s opposition and filed a reply and objections to Plaintiff’s
 1   exhibits attached to his statement. (Doc. Nos. 31, 32).

 2            The Court finds Plaintiff has shown good cause and excusable neglect for untimely filing

 3   his opposition and will grant Plaintiff’s construed motion for extension of time nunc pro tunc.

 4   The Court will consider Plaintiff’s pleading (Doc. No. 30) in opposition to Defendant’s summary

 5   judgment motion, as well as Defendant’s reply and objections (Doc. Nos. 31, 32), in ruling on

 6   Defendant’s motion for summary judgment (Doc. No. 28), which is now ripe for review.

 7            Accordingly, it is ORDERED:

 8            1.       Plaintiff’s motion to remove default judgment (Do. No. 34) construed as a motion

 9   for extension of time to file an opposition to Defendant’s summary judgment motion is

10   GRANTED nunc pro tunc.

11            2.       The Court deems Plaintiff’s opposition to Defendant’s motion for summary

12   judgment (Doc. No. 30) timely filed.

13
     IT IS SO ORDERED.
14

15
     Dated:        July 1, 2021
16                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
